Douglas, J.,
concurring in part and dissenting in part. I view this case as being yet another attack on the jury system. The more we countenance, in any way, the abrogation of the right of trial by jury, the more we can expect to see both legislative and judicial attempts at erosion of the sacred right.
To make my point, I cite to just three recent examples. There are many more, including the case at bar, which clearly make the point.
It is now argued that the General Assembly by the enactment of R.C. 4121.80(D) has removed the right of trial by jury in cases where it is alleged that an intentional tort occurred in the workplace during the course of and arising from an employee’s employment. While I do not agree with this interpretation for a number of reasons (including the use of the term “directed verdict” in R.C. 4121.80[C][2], i.e., only a jury renders a “verdict,” and my dissenting opinion in Bertolino v. Indus. Comm. [1989], 43 Ohio St. 3d 44, 538 N.E. 2d 1040), it is clear, nevertheless, that R.C. 4121.80(D) does place in the hands of the Industrial Commission the right to determine what amount of damages, if any, should be awarded in such cases. When a case involving damages is tried to a jury, it has always been one of the functions of the jury to determine the right to and the amount of any damages to be awarded. See, also, R.C. 2315.18.
R.C. 2315.21(C)(2) is yet another example. That section provides that in a tort action if a defendant is found to be liable for punitive or exemplary damages, “* * * the amount of those damages shall be determined by the court.” Again, the right to trial by jury has been abridged.
Likewise, in our recent case of Villella v. Waikem Motors, Inc. (1989), 45 Ohio St. 3d 36, 543 N.E. 2d 464, a unanimous jury, an excellent trial judge and a panel of three (unanimous) appellate judges all found a punitive damages award to plaintiff to be appropriate under the circumstances of that case. Nevertheless, the defendant appealed to this court, contending that the verdict of the jury should be overturned. We accepted jurisdiction of the case and by the narrow vote of four to three, the verdict of the jury and the judgments of the trial judge and the judges of the court of appeals were upheld. Notwithstanding that it was the jury which heard all the evidence, observed the demeanor of the witnesses, and made a determination which was permitted to stand by a trial judge (who also was in the courtroom during the trial), and then subsequently affirmed by a court of appeals, the sanctity of the jury verdict was preserved only by the slimmest margin of one vote in this court.
It would be well for us to remember that the right to trial by jury is one of the touchstones of the founding of our country. The right precedes by many years even the rights of free speech, free exercise of religion, freedom of the press and freedom from self-incrimination.
It is no accident that the Seventh Amendment to the United States Constitution provides: “In Suits at common law, where the value in controversy shall exceed twenty dollars, the right of trial by jury shall be preserved * * It is no accident that Section 5, Article I of the Ohio Constitution provides: “The right of trial by jury shall be inviolate * * *.”
The long and storied history of the right, in America, to trial by jury dates as far back as 1606 when certain matters in Virginia were tried before juries. Massachusetts, New Jersey and Pennsylvania followed with documents *82providing for trial by jury. The First Continental Congress declared in 1774 that the colonists were entitled to be tried by a jury of peers of the vicinage — and John Hancock and his brave friends, in signing the Declaration of Independence thereby absolving the colonies from all allegiance to the British Crown, set forth, as one of their grievances, the “* * * depriving us in many cases, of benefits of Trial by Jury * *
The right to trial by jury was provided for in state constitutions, both before and after the drafting and adoption of the federal Constitution. The fact that the original federal Constitution did not contain a provision regarding the right to trial by jury caused persons like Thomas Jefferson and Patrick Henry to indicate they would oppose ratification. Alexander Hamilton attempted to answer the criticism in Federalist No. 83, but Jefferson supported ratification only when James Madison agreed to introduce in the First Congress a Bill of Rights including a provision or amendment for trial by jury. It is not surprising that Jefferson expressed his feelings on the subject by saying: “I consider trial by jury as the only anchor ever yet imagined by man by which a government can be held to the principles of the Constitution.”2
Yet, despite the foregoing and much more that could be cited, the civil jury trial right continues to be under attack. Day in and day out, inroads are attempted to weaken this basic institution of American democracy. The partial setting aside of the jury verdict in this case is the latest example.
I concur in Part I of the majority opinion. I applaud the majority for recognizing that the jury verdict against Wikel Mfg. was rendered after the hearing of evidence, proper instruction and appropriate deliberation. Not to have reinstated that verdict would have, simply, led to the inevitable conclusion that the right to a trial by jury is really just an illusion-something nice to which we should pay lip service but nothing really of substance. Such a conclusion would have ignored history and the sacredness of the right.
I must dissent, however, from the majority'decision not to reinstate the verdict of the jury rendered against David Wikel. The majority overlooks the facts upon which the jury returned a verdict against David Wikel, individually.
The jury heard Michael Ford testify that he had purchased a Florida business from David Wikel and that David owned the Florida business. From a reading of the entire transcript, and especially the testimony of Ford, the jury could reasonably find that David, as part of the sale and purchase of the Florida business, would personally require the Millers to lower their prices in Michigan — a state where Ford had a very substantial business operation which was directly affected by the prices being charged Ford in Michigan by the Millers’ company. The jury, upon hearing this evidence, determined that David had interfered with the Millers’ relationship with their largest customer, Ford, and in doing so, David was solely and individually benefited. In fact, in response to an interrogatory which asked, “* * * [D]id David C. Wikel tortiously interfere with the contractual relationship between the plaintiffs — the Millers and Wikel Manufacturing,” the jury found that David had, individually and without privilege to do so, interfered *83with the Millers’ contractual relationship with Wikel Mfg.
How does the majority avoid this evidence and the resultant jury verdict based upon the evidence the jury heard? The majority simply says that “* * * [a]t trial, however, this assertion was specifically denied by Ford, who testified that the Millers’ lowering of their prices in Michigan was not part of the purchase agreement between himself and David Wikel.”
What the majority has done is the taking out of context of one small portion of Ford’s testimony. The jury heard all the testimony. In addition, a reading of the transcript in full context supports the jury’s finding.
But even if this were not the case, it would make no difference. The Millers alleged individual tortious interference by David Wikel. David denied the allegation. It appears the evidence was conflicting, giving the best of it to David. The jury heard all the evidence and saw all the witnesses. After deliberating, it found the conflicting evidence (if in fact the evidence was conflicting) to favor the Millers. This is exactly the province of the jury. This court, see R.C. 2503.43, need not weigh the evidence. The majority admits that evidence favoring the Millers does exist by its statement that “[t]he record is devoid of any other evidence supporting personal liability of David Wikel. * * *” (Emphasis added.)
The jury saw, the jury heard and the jury decided! Its verdict regarding the personal liability of David Wikel should be reinstated in conformance with the law, history, and the best traditions of our system of law and justice.
Accordingly, I respectfully concur in part and dissent in part.
Sweeney, J., concurs in the foregoing opinion.

 Three writings of Thomas Jefferson (Washington Ed.) 1.